DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on           3-24-2021 has been entered.

Response to Arguments
Applicant's arguments filed 3-24-2021 have been fully considered. As applicant’s arguments are directed towards the claims as amended, please see below.

Examiner’s Note: For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bargman, et. al., U.S. Patent Application Publication Number 2010/0164701, published July 1, 2010 in view of Alland, et. al,., U.S. Patent Number 6,002,983, published December 14, 1999.

at least one transceiver arrangement [[(7)]] arranged to generate and transmit transmitted radar signals [[(4)]], and to receive reflected radar signals [[(5)]], where the transmitted radar signals [[(4)]] have been reflected by one or more target objects (Bargman, ¶40-41),
where the transmitted and reflected radar signals form a plurality of sensing sectors[[,]] defining a plurality of related sensing bins (8a, 8b, 8c, 8d, 8e, 8f, 8g), that together form a transceiver radar (Bargman, ¶45-46),
where the radar system [[(3)]] further is arranged to determine an unoccupied domain border [[(11)]] and a corresponding unoccupied domain [[(12)]] for the radar transceiver coverage (Bargman, ¶6-8).
Bargman fails to explicitly disclose obtaining range and angle to a target as well as failing to disclose the bins sharing a vertex and having non-uniform angular sizes.
Alland teaches a vehicle radar determining angle and range (Col. 5, lines 1-11) using a shared vertex at the transceiver (Fig. 1) using non-uniform angular sizes (Col. 2, lies 47-50).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to determine a target angle and range in order to gain the obvious benefit of reducing collisions. It would have been further obvious to one having ordinary skill in the art at the time the invention was made to have a common vertex and non-uniform angular sizes as a change in the shape of a prior art device is a design consideration within the skill of the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It is 

As per claims 3 and 11, Bargman as modified by Alland further discloses the vehicle radar system according to claim 1, further comprising, that the vehicle radar system [[(3)]] is arranged to independently pre classify conduct pre-classification of the detections of the one or more target objects into moving or stationary detections (Bargman, ¶11).

As per claims 5 and 13, Bargman as modified by Alland further discloses the vehicle radar system according to claim 1, wherein the vehicle radar system [[(3)]] further comprises a detection memory [[(14)]] that is arranged to store detections observed of the target objects in a certain number [[(N)]] of radar cycles (Bargman, ¶18-19).



As per claims 7 and 15, as best understood by examiner, Bargman as modified by Alland further discloses the vehicle radar system according to claim 6, characterized in that further comprising, the unoccupied area border runs between the detection (Bargman, ¶7 where the border stops at a detection).

As per claims 17 and 18, Bargman as modified by Alland further discloses the vehicle radar system according to claim 1, wherein each of the sensing bins is non-overlapping with any other ones of the sensing bins (Alland, Fig. 1 showing bins which do not overlap).
It would have been an obvious matter of design choice to have the bins not overlap, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Bargman in providing proper target detection.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bargman and Alland as applied to claims 3 and 11 above, and further in view of Tanaka, et. al., U.S. Patent Application Publication Number 2016/0161609, filed October 19, 2015.

As per claims 4 and 12, Bargman as modified by Alland discloses the vehicle system according to claim 3 but fails to expressly disclose the use of Doppler with respect to motion.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to use Doppler in order to gain the benefit of determining motion of targets with respect to the vehicle.

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E WINDRICH whose telephone number is (571)272-6417.  The examiner can normally be reached on M-F ~7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 5712726878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCUS E WINDRICH/Primary Examiner, Art Unit 3646